Fein, J.,
dissents in a memorandum as follows: I respectfully dissent. There was no abuse of discretion by Special Term. The order of events is revealing. Defendant’s interrogatories in issue were first served prior to plaintiffs’ motion for summary judgment. Defendant’s cross motion to strike the complaint for failure to respond to the interrogatories was denied upon the grant of summary judgment to plaintiffs. We are informed that the issue will be before us on defendant’s appeal from the order granting, plaintiffs’ motion for summary judgment. Nonetheless, defendant served the self-same set of interrogatories after the grant of summary judgment against him. Manifestly the bulk of the interrogatories dealt with the issues of liability already resolved against defendant. Indeed, in his affidavit in opposition to the motion for a protective order, defendant concedes his purpose to be an inquiry into matters involving liability. Special Term properly found the interrogatories “overbroad and burdensome”. Instead of seeking leave to serve proper interrogatories, defendant appealed. The majority now indulges his plain failure to comply with the rules by pruning his interrogatories, despite the well-settled rule that the function of pruning interrogatories is that of the party who serves them, not to be passed on to the other side or to the court (Comstock & Co. v City of New York [Bower Bay WPCP], 80 AD2d 805; Vancek v International Dynetics Corp., 78 AD2d 842; Itzkoff v Allstate Ins. Co., 59 AD2d 854). Immediately after his interrogatories were vacated, defendant pursued another tack by serving a notice of deposition upon oral examination and a demand for document production for discovery pursuant to CPLR 3120 (subd [a]), seeking the selfsame documents which had twice been previously denied by the court. Special Term properly vacated the notice. Nonetheless, the majority now does the pruning job with respect to defendant’s latest notice which task he deliberately shirks. Thus defendant is granted a court-fashioned document request and deposition despite his indifference to its rules and decisions. In my view, the cases cited by the majority are not apposite. Blasi v Checker Fuel Oil Corp. (20 Misc 2d 359) was a negligence case. Plainly a defendant found liable for damages on a motion for summary judgment in a negligence action is entitled to examine a plaintiff before the assessment to determine the extent of his injuries and damages. In Ficor, Inc. v National Kinney Corp. (67 AD2d 659), also cited by the majority, this court granted summary judgment to a third-party beneficiary against some defendants on the issue of liability arising out of a complicated contract for the sale of parcels of real property and securities. The plaintiff, not a party to the contract, was the purchasers’ broker and sought recovery from the sellers and guarantors. Manifestly there were questions concerning what services were rendered and to whom, requiring discovery before the assessment, as this court properly found. That case palpably has nothing to do with ours and provides no pertinent guidance. Here the only issue is the extent of attorney’s fees and expenses and the computation of penalties and expenses. The record establishes defendant is well aware of what is involved. An appropriate demand for a bill of particulars would have sufficed. Defendant blatantly chose to ignore the necessary and proper rules. We should not tolerate this abuse of the discovery process, which has become all too frequent. Special Term has adequate procedures for dealing with the problem. We should not interfere unless Special Term plainly abuses its discretion. This is not such a case.